Citation Nr: 1219005	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-39 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disability (upper back) based on incurrence or aggravation during service. 

2. Entitlement to service connection for a neck disability, as secondary to an upper back disability. 

3. Entitlement to service connection for headaches, as secondary to an upper back disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972. 

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Order, the Court endorsed a joint motion for remand, vacated the portion of the April 2010 Board decision that denied the above claims, and remanded the matter for compliance with the instructions in the joint motion.

In April 2010, this matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs Regional Office in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative has submitted a May 2012 statement indicating that the Veteran has received ongoing chiropractic care for his back and neck disabilities.  The representative indicated that the Veteran wanted a remand of his appeal to obtain the chiropractic treatment records.  As the Veteran has identified outstanding treatment records which he apparently feels are relevant to the instant appeal, the duty to assist requires that the Board remand for additional development.  See 38 C.F.R. § 3.159(c) (2011).  

The Veteran's representative also requested a VA examination in conjunction with this remand.  The Board concludes that a VA examination in not warranted and will not order one at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice that he should submit treatment records from his private chiropractor or to execute a VA Form 21-4142, Authorization for Release of Information to VA, so that the RO may obtain these records on his behalf.  All requests for information and responses must be memorialized in the claims file.

2.  Once the above has been completed, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

